Case: 09-31160     Document: 00511092603          Page: 1    Date Filed: 04/27/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 27, 2010

                                     No. 09-31160                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



CLAUDE PORTER

                                                   Plaintiff-Appellant
v.

PAPA JOHN’S PIZZA; P. J. LOUISIANA, INC.

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV0341


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See Rule 47.6.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.